Citation Nr: 1629592	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bone loss, also claimed as osteoporosis, broken sternum and fractured vertebrae, to include as due to exposure to ionizing radiation or asbestos.

2.  Entitlement to service connection for a disability manifested by chest pain, to include as due to exposure to ionizing radiation or asbestos.

3.  Entitlement to service connection for residuals of lobectomy, to include as due to exposure to ionizing radiation or asbestos.

4.  Entitlement to service connection for loss of intestine, also claimed as intestinal condition and diarrhea, to include as due to exposure to ionizing radiation or asbestos.

5.  Entitlement to service connection for a seizure disorder and memory loss, to include as due to exposure to ionizing radiation or asbestos.

6.  Entitlement to service connection for spots on the brain, to include as due to exposure to ionizing radiation or asbestos.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015 the Board remanded the issues identified on the title page to the agency of original jurisdiction (AOJ) for additional development, which has been accomplished in regard to the claims decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the issues of entitlement to service connection for psoriasis and hair loss to the AOJ for the purpose of issuance of a Statement of the Case (SOC), which was done in January 2016; the Veteran did not thereafter submit a timely Substantive Appeal, so those issues are not before the Board.

The issues of entitlement to service connection for osteoporosis and service connection for chest pain are addressed in the REMAND portion of the Decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran is shown to have been exposed to radiation in service but has not been diagnosed with a recognized radiogenic disease.

2.  VA's Under Secretary for Health has determined the Veteran's exposure level was such that the risks of health effects are either too small to be observed or are nonexistent, and that the Veteran's seizure disorder and his spots on the brain are not related to radiation exposure.

3.  The most probative medical opinion of record states that the Veteran's lobectomy and loss of intestine are not associated with service.

4.  There is no competent evidence showing the Veteran's lobectomy, loss of intestine, seizure disorder or spots on the brain are related to asbestos exposure.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for residuals of lobectomy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).

2.  The requirements to establish service connection for loss of intestine are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).

3.  The requirements to establish service connection for seizure disorder with memory loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).

4.  The requirements to establish service connection for spots on the brain are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by letters in June 2010, July 2010 and March 2012, sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained.  The Veteran has not identified any outstanding, relevant evidence that should be obtained before the appeal is adjudicated.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

The Board reviewed the file in April 2015 and determined the Veteran should be afforded VA examinations in support of his claim, and remanded the case to the AOJ for that purpose.  The requested examinations were performed in September 2015.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Further, as required by the Board's remand, the AOJ referred the case to the VA Under Secretary for Health and obtained an opinion regarding causation due to ionizing radiation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.  Moreover, Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis

Applicable legal principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In regard to radiation exposure, service treatment records include a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) listing exposure to neutron, gamma and X-ray radiation over the course of service.  Exposure to radiation is accordingly confirmed.  Under 38 C.F.R. § 3.309(d), the following diseases are shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumptions of 38 C.F.R. § 3.307 are satisfied: leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the pharynx; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphomas (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer (except if cirrhosis or hepatitis B is indicated); cancer of the salivary gland; cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and, cancer of the ovary.  See 38 C.F.R. § 3.309(d)(2).  

Under 38 C.F.R. § 3.311(b)(2), the term "radiogenic disease" includes those listed in 38 C.F.R. § 3.309(b)(2), plus any other cancer and posterior subcapsular cataracts, nonmalignant thyroid nodular disease, parathyroid adenoma and tumors of the brain and central nervous system.  38 C.F.R. § 3.311(b) does not establish a presumption; rather, it establishes a requirement that the claim be submitted for review by VA's Under Secretary for Benefits for an opinion as to whether a radiogenic disease was caused by exposure to radiation.  If the veteran claims a disease not listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2), VA will nonetheless forward the claim to the Undersecretary for Benefits for review, if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).          

As regards asbestos, in his June 2010 claim for service connection the Veteran reported having been exposed to asbestos during initial construction of the engine room of the USS California (he stated in correspondence to VA that asbestos was used to insulate steam and hot water piping and was lying all over the deck).  The Veteran's service personnel record shows that after graduation from nuclear power school the Veteran was assigned to the pre-commissioning unit of the USS California, DLGN 36.  

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  There is no presumption that a veteran was exposed to asbestos in service by reason of having been on a ship.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00 (April 13, 2000).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for residuals of lobectomy

Service treatment records (STRs) include an examination in October 1970 that noted bilateral wheezing and scattered rhonchi.  A May 1971 entry in the Veteran's service personnel record shows that on graduation from nuclear power school the Veteran was rejected from serving in submarines due to wheezing and asthma; a waiver was not granted and the Veteran was assigned to the surface nuclear fleet.  The Veteran's separation examination characterized lungs and chest as normal on examination.

The Veteran underwent surgery for pneumothorax at Fairview Southdale Hospital in January 1992.  The treatment note states the Veteran had been in good health but suddenly and spontaneously developed a vise-like sensation of pain and shortness of breath in the left chest.  X-ray revealed a significant pneumothorax.  He was initially treated by placement of a chest tube, but persistent air leakage resulted in a conclusion of emphysematous blebs requiring thoracotomy for removal.  The postoperative diagnosis was spontaneous left pneumothorax secondary to ruptured emphysematous blebs.

In March 2012 the Veteran submitted an e-mail to VA asserting his VA neurologist had recently informed him that the "bleb" that had burst in his lung was a lesion of the kind that had developed in the Veteran's brain, and for which the Veteran is also seeking service connection.

The Veteran had a VA respiratory diseases examination in September 2015, performed by a physician specializing in occupational medicine.  The examiner reviewed the claims file and noted history of left pneumothorax with open thoracotomy and lobectomy in 1994.  The examiner also noted that the Veteran had no pulmonary trouble recorded on his separation examination, and that current VA treatment records are silent in regard to respiratory complaints or issues.  The examiner stated an opinion that the Veteran's status post lobectomy and status post spontaneous left pneumothorax are not likely caused by or a result of the Veteran's active service.  As rationale, the examiner explained that the Veteran's lung condition started 20 years after his separation from service; his enlistment and separation physical examinations and STR are negative for any lung condition.  Therefore, the post-service lung condition is due to an intervening interceding injury.

In January 2016 the AOJ contacted the VA examiner to obtain an addendum addressing the significance of the October 1970 entry in STRs of wheezing and scattered rhonchi.  The examiner responded that such symptoms are not associated with the post-service diagnoses of status post spontaneous left pneumothorax with open thoracotomy and lobectomy and status post partial left lung resection.  It is therefore not likely that the Veteran's post-service diagnoses are related to his symptoms in service. 

The evidence cited above demonstrates that the lobectomy that resulted in the claimed residuals occurred after service, not during service.  The Veteran asserts that his lobectomy was necessitated by a respiratory disorder associated with asbestos exposure or with radiation exposure.

Addressing first the question of asbestos exposure, the Veteran is not shown to have mesothelioma, asbestosis, parenchymal lung cancer, pleural effusions, fibrosis or pleural plaques, or other respiratory disorder associated with asbestos exposure.  There is also no competent medical evidence of record asserting that his lobectomy was necessitated by an asbestos-related pulmonary condition.  Accordingly, service connection based on asbestos exposure in service is not warranted.

Turning to the question of radiation exposure, the Veteran's STRs include a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) showing that the Veteran incurred a total exposure of 00.344 REMs during service, with 25 REMs being the total permissible lifetime exposure.  In March 2011 the Naval Dosimetry Center notified the AOJ that the Veteran would notionally have incurred 00.457 REMs of photon radiation during his service and 0.00 REMs whole-body equivalent or deep dose equivalent, although it is prudent to compare that record to the DD Form 1141.  Thus, the Veteran's actual radiation exposure during service is well established.  In December 2015 VA's Under Secretary for Health reviewed the file and stated that for exposures below 5-10 REM (which includes occupational and environmental exposures) the risks of health effects are either too small to be observed or are nonexistent.  Based on the Under Secretary's finding, the Board concludes the Veteran's lobectomy was not consequent to a lung condition related to radiation exposure.  There is no competent medical evidence supporting such a relationship. 

As regards direct service connection (other than asbestos or radiation), the only respiratory complaint during service was the October 1970 note in STRs, and the VA examiner stated an opinion that the claimed lobectomy is unrelated to those in-service symptoms; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The examiner also stated an opinion that the Veteran's lobectomy is generally not likely caused by or a result of the Veteran's active service; this opinion is not controverted by any other medical opinion of record.

The Veteran presents as medical evidence that his VA neurologist informed him that the "blebs" in his lungs represent a lesion consistent with his brain lesions.  The Veteran is competent to report what a medical provider said, but the Veteran's brain spots are not shown to be related to radiation exposure; therefore, asserting a common etiology between those brain spots and lung "blebs" does not support service connection.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case the Veteran's lay evidence is offered to show his belief that his claimed respiratory disability is related to service, to include radiation and/or asbestos exposure.  However, the etiology of a lung disease is a complex medical question not within the competence of a layperson.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board assigns a higher probative value to the opinions of the VA examiner and the Under Secretary of Health.

In sum, based on the evidence and analysis above the Board finds the Veteran's post-service diagnoses of status post spontaneous left pneumothorax with open thoracotomy and lobectomy and status post partial left lung resection are not incurred in or otherwise related to service, to include radiation or asbestos exposure in service.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for loss of intestine, intestinal condition and/or diarrhea

STRs are silent in regard to digestive complaints in service other than a notation in October 1970 of occasional stomach cramps for the past two weeks.  Separation examination characterized the abdomen and viscera as normal on examination.

Treatment records from Fairview Southdale Hospital show that historically the Veteran underwent ileocolic resection in 1998 for an uncertain disorder, complicated by postoperative pelvic abscess.  The Veteran was initially suspected of having Crohn's disease, since he has a family history and some similarity of symptoms, but such diagnosis was not confirmed.  Colonoscopy and abdominal computed tomography (CT) scan at Fairview Southdale in June 2001 were essentially normal and provided no definite explanation for his reported current abdominal pain.

The Veteran had VA CT scan of the abdomen in January 2005 to follow up history of ileal resection with ileal anastomosis for Crohn's disease, weight loss and chronic diarrhea.  The impression was thickened and edematous sigmoid colon indicative of inflammatory process and indeterminate hypodensity in the left lobe of the liver.

In a statement to VA in July 2010 the Veteran stated he had intestinal troubles for many years that came to a head in the late 1990s when he had surgery that removed a large portion of his small intestine.  There was no obvious link to any cause.

A VA nutrition consult in November 2010 noted current chronic diarrhea with many food intolerances.  

In March 2012 the Veteran submitted an e-mail to VA asserting his VA neurologist had recently informed him that the spots that "gave out" in the Veteran's intestine, resulting in loss of several feet of intestine, were a "lesion" of the type that had developed in the Veteran's brain and for which the Veteran also seeks service connection.

A VA internal medicine note in September 2013 shows assessment of diarrhea likely due to short bowel (status post-surgery).

The Veteran had a VA intestinal surgery examination in September 2015, performed by a physician specializing in occupational medicine.  The examiner reviewed the claims file and noted history of resections of the small intestine in 1988, 2000 and 2002.  The examiner also noted that the Veteran had no gastrointestinal trouble recorded on his enlistment or separation examinations.  The examiner noted post-service treatment records in detail including treatment for irritable bowel disease (IBD) and diarrhea in 2004 and numerous subsequent colonoscopies, endoscopies and biopsies.  The examiner stated the evidence of record shows the Veteran to have chronic diarrhea and inability to gain weight attributable to intestinal surgery.  The examiner's current diagnosis was chronic diarrhea status post previous ileo-colonic anastomosis in the ascending colon and status post resection of the right colon.

The examiner stated an opinion that the Veteran's current disability is not likely caused by or the result of active service.  As rationale, the examiner stated that the cramps mentioned in STRs refer to leg cramps, not to abdominal cramps.  The Veteran's abdominal symptoms began 20 years after his active duty service, and his enlistment and separation examinations are negative for any abdominal issues.

As noted above, VA's Under Secretary for Health issued an opinion in December 2015 stating that for radiation exposures below 5-10 REM the risks of health effects are either too small to be observed or are nonexistent.  

The evidence of record cited above establishes that the Veteran underwent ileocolic resection in 1998 and has had chronic diarrhea since then, with several subsequent surgeries.  However, there is no competent medical evidence of record showing a relationship between the  present disorder and service, and in fact the competent and uncontroverted medical evidence of record, in the form of the September 2015 VA examination, states the underlying loss of intestine was not related to service.  

The Veteran asserts that his VA neurologist told him the intestinal lesions that caused his bowel resection are consistent with his brain lesions.  The cited brain lesions are not service-connected, so this reported comment by the neurologist does not show entitlement to service connection for loss of intestine.  There is otherwise no medical opinion asserting a relationship between the Veteran's loss of intestine and radiation exposure or asbestos exposure in service.

In presenting his claim for service connection the Veteran has demonstrated his belief that his claimed intestinal disorder is related to service, to include radiation and/or asbestos exposure.  However, there is no competent medical evidence associating his bowel resection to asbestos exposure, and the VA Undersecretary for Health has established that the Veteran's radiation exposure in service is not consistent with any realistic health risk.  The exact cause of the Veteran's bowel resection is apparently unknown, and medical providers have pursued a number of different theories without settling on a definitive disease pathology.  Accordingly, the etiology of the Veteran's disorder represents a complex medical question that is not within his competence as a layperson.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board assigns a higher probative value to the opinions of the VA examiner and the Under Secretary of Health.

Based on the evidence and analysis above the Board finds the Veteran's post-service loss of intestine, with residual diarrhea, is not incurred in or otherwise related to service, to include radiation or asbestos exposure in service.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
  


Service connection for a seizure disorder and memory loss 

STRs are silent in regard to neurological complaints in service other than headaches (July 1970).  Separation examination characterized the neurological system as normal on examination.

Treatment records from Fairview Southdale Hospital show that historically the Veteran developed seizures following laparotomy in 1998.

In June 2003 the Veteran presented to Fairview Southdale Hospital following the onset of a tonic-clonic generalized seizure.  The Veteran admitted to cutting down his medication because he was running low.  The clinician noted history of seizures for the past one and one-half years and current diagnosis of tonic-clonic seizures secondary to noncompliance.

The Veteran presented to North Memorial Hospital Robbinsdale in September 2007 for treatment of a witnessed seizure.  He reported that his seizures were originally attributed to his medications, but it was believed that his seizures had ended and he was taken off seizure medication.  The clinician diagnosed "recurrent seizure disorder" and reinstated the Veteran's anti-seizure medication in slowly progressing doses.

The Veteran presented to the University of Minnesota Medical Center Fairview in August 2008 complaining of a witnessed seizure.  He reported a history of seizures for the past 7-8 years and admitted not being compliant with his medications.  Computed tomography (CT) study of the head showed no acute intracranial abnormality or hemorrhage, a large right-sided antrochoanal polyp and scattered ethmoidal sinus disease.  The clinician characterized the CT study as "unremarkable" and did not enter a clinical impression regarding the etiology of the seizure. 

The Veteran presented to Fairview Southdale in May 2009 after losing consciousness and being involved in a motor vehicle accident.  CT of the head was essentially unremarkable.  The clinical impression was probable breakthrough seizure despite medications.  

A VA neurologist entered a treatment note in May 2010 stating the Veteran reported to him that he had radiation exposure during service and was wondering if this was responsible for medical problems including lung and intestinal problems.  The neurologist stated that as far as the brain is concerned there is evidence the Veteran might have been affected by ionizing radiation.  The neurologist stated he would fully support any claim the Veteran would make in regard to the effect of ionizing radiation on the brain. 

In July 2010 the Veteran presented to the VA internal medical clinic complaining of recent-onset memory loss.  He reported having worked in a nuclear reactor in service and cited the recent opinion of the VA neurologist.  The clinician noted the neurology note was silent in regard to memory loss symptoms and referred the Veteran to neuropsychology for assessment of his memory loss symptoms.  

The Veteran had a VA neuropsychology evaluation in August 2010.  The clinician noted history of lung problems dating back to 1994, bowel surgery in 1998 and seizures beginning in 1999.  The Veteran reported memory symptoms beginning recently in July 2010.  The clinician administered a battery of tests and stated that the pattern and the level of reported symptoms are more likely to be exacerbated by psychological factors than decline in brain function.  The clinician's diagnosis was somatoform disorder, history of adjustment disorder and history of narcotic dependence (codeine dependence based on medication taken for control of diarrhea).  

The Veteran presented to the VA internal medicine clinic in March 2011 for follow-up.  He reported having had a seizure six months earlier; he had not had a seizure since his medication was increased.  He admitted having not been compliant with his medications in the past but stated he was now being very compliant.  The clinical impression was epilepsy.  The clinician also noted current memory loss and noted the disorder had been extensively worked up.

The Veteran's VA neurologist entered a treatment note in March 2012 stating the Veteran had reported no new seizures.  In November 2012 the Veteran told a VA clinician he had not had seizures since changing medication from Dilantin to Keppra, approximately 10 years earlier.

In August 2014 the Veteran reported to his VA neurologist that he had not had seizures for the past three years.  The Veteran had panic/anxiety attacks related to abdominal pain and diarrhea, but no actual seizures.  

As noted above, VA's Under Secretary for Health reviewed the file in December 2015 and issued an opinion stating that for radiation exposures below 5-10 REM the risks of health effects are either too small to be observed or are nonexistent.  The Under Secretary for Health specifically stated there is no reasonable possibility that the Veteran's seizure disorder with memory loss is a result of ionizing radiation.  

The evidence of record in this case contains conflicting medical evidence in regard to a relationship between the in-service radiation exposure and the claimed seizure disorder with memory loss.  The Veteran's attending neurologist stated in May 2010 that he would fully support any claim the Veteran would make in regard to the effect of ionizing radiation on the brain, but this is contradicted by the opinion of the Under Secretary for Health.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Applying the criteria of Nieves-Rodriguez to the conflicting medical opinions in this case, the Board finds the opinion of the VA Under Secretary for Health to be the more probative.  In his treatment notes the Veteran's neurologist characterizes the Veteran as having incurred "high dosage" ionizing radiation, but the Veteran's DD Form 1141 clearly shows this to be an incorrect factual predicate.  The Under Secretary for Health, who did have access to the file including the DD Form 1141, was aware of the Veteran's actual radiation exposure and thus had the better factual predicate.  Thus, the opinion of the Under Secretary for Health is the more probative under the first prong of Nieves-Rodriguez.  

The Veteran has submitted an internet medical article associating asbestos exposure to Alzheimer disease.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  There is no supporting medical opinion in this case associating the Veteran's memory loss to asbestos exposure, so the medical article alone does not establish entitlement to service connection.

In presenting his claim for service connection the Veteran has demonstrated his belief that his claimed seizure disorder is related to service, to include radiation and/or asbestos exposure.  However, there is no competent medical evidence associating his seizure disorder to asbestos exposure, and the most probative medical opinion, that of the VA Undersecretary for Health, establishes that the Veteran's seizure disorder is not due to radiation exposure.  The etiology of the Veteran's seizure disorder otherwise represents a complex medical question that is not within his competence as a layperson.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Based on the evidence and analysis above the Board finds the Veteran's post-service seizure disorder with memory loss is not incurred in or otherwise related to service, to include radiation or asbestos exposure in service.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a disability manifested by spots on the brain

STRs are silent in regard to "spots on the brain" or other neurological abnormality.

The Veteran had a CT study of the head at University of Minnesota Medical Center Fairview in August 2008.  The study showed no acute intracranial abnormality or hemorrhage, a large right-sided antrochoanal polyp and scattered ethmoidal sinus disease.  

The Veteran's VA neurologist entered a treatment note in May 2010 stating the Veteran reported to him that he had radiation exposure during service and was wondering if this was responsible for medical problems including lung and intestinal problems.  The neurologist stated that as far as the brain is concerned there is evidence the Veteran might have been affected by ionizing radiation.  The neurologist stated he would fully support any claim the Veteran would make in regard to the effect of ionizing radiation on the brain.  In that regard, the neurologist noted that magnetic resonance imaging (MRI) in 1993 had shown unexplained white matter changes. 

Thereafter, the  Veteran's VA neurologist entered a treatment note in March 2012 stating that workup of the brain for seizures had generally been negative except for white matter changes seen on brain MRI; although no cause had been found these were very likely related to delayed onset of radiation-induced encephalomalacia.  The clinic had seen these types of changes before and they are often asymptomatic but the changes noted on MRI are fairly characteristic of this kind of disease, given the option of diagnosis of multiple sclerosis.  The neurologist again stated he would fully support the Veteran's application for service connection since the MRI findings are quite supportive.

In March 2012 the Veteran submitted an e-mail to VA asserting his VA neurologist had recently informed him that he has four spots on the brain of a type that is associated either with radiation exposure or with multiple sclerosis, and since the Veteran does not have multiple sclerosis it must be due to radiation exposure.  

The Veteran's VA neurologist entered a treatment note in December 2012 reiterating that in his opinion the Veteran's white matter changes (encephalomalacia) as shown by MRI are more likely than not related to exposure to high dosage ionizing radiation.  The neurologist also stated that the Veteran had a high dose of radiation in the past that was the "likely culprit" for the white-matter changes shown by MRI.

In December 2015 VA's Under Secretary for Health reviewed the file and stated that for exposures below 5-10 REM the risks of health effects are either too small to be observed or are nonexistent.  The Under Secretary's letter specifically stated there is no reasonable possibility the Veteran's benign spots on the brain were the result of ionizing radiation.

The medical opinions of record are in conflict, with the VA neurologist asserting an association between radiation exposure and white spots (encephalomalacia) on the Veteran's brain, and the opinion of the VA Under Secretary for Health rejecting such an association.  The Board finds on review that the opinion of the Undersecretary for Health is the more probative of the two.  As explained above, the VA neurologist believes the Veteran to have been exposed to high doses of radiation in service, but this is inconsistent with contemporaneous service records that show a very low exposure to radiation.  In comparison, the Under Secretary for Health had access to the radiation exposure record and accordingly had a more complete factual predicate.  The opinion of the Under Secretary for Health accordingly more fully satisfies the criteria of Nieves-Rodriguez and is deemed the more probative of the two conflicting opinions.

The Veteran has submitted an internet medical article that shows a relationship between asbestos-related disease (malignant mesothelioma of the pleura, or asbestosis) and the development of Alzheimer-type cerebellar lesions.  However, there is no indication the Veteran has ever had an asbestos-related disease, so the article does not support service connection.  

In presenting his claim for service connection the Veteran has demonstrated his belief that his spots on the brain are related to service, to include radiation and/or asbestos exposure.  However, there is no competent medical evidence associating such disorder to asbestos exposure, and the most probative medical opinion, that of the VA Undersecretary for Health, establishes that the claimed disorder is not due to radiation exposure.  The etiology of the Veteran's disorder otherwise represents a complex medical question that is not within his competence as a layperson.  Kahana, 24 Vet. App. 428; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Based on the evidence and analysis above the Board finds the Veteran's post-service spots on the brain are not incurred in or otherwise related to service, to include radiation or asbestos exposure in service.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for residuals of lobectomy is denied.

Service connection for loss of intestine is denied.

Service connection for a seizure disorder and memory loss is denied.

Service connection for spots on the brain is denied.


REMAND

The Board finds that further development is required before the issues of entitlement to service connection for osteoporosis and service connection for chest pain may be adjudicated.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall, 11 Vet. App. 268, 271.  In this case, the Board remanded the file to the AOJ in April 2015 for examinations addressing the Veteran's osteoporosis, chest pain, residuals of lobectomy and residuals of loss of intestine.  The Veteran had a VA examination in September 2015 that addressed lobectomy and loss of intestine but did not consider osteoporosis or chest pain.  Because the examination did not substantially comply with the requirements articulated in the Board's remand, the case must be returned to the AOJ.  

  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the claims for service connection for osteoporosis (also claimed as broken sternum and fractured vertebrae) and chest pain.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Based on a review of the file and the clinical findings of the examination, the examiner should specifically diagnose any disability found and opine as to whether it is at least as likely as not (50 percent probable or greater) that any diagnosed disorder had its onset in service or is otherwise etiologically related to service.  The examiner should also state whether such any diagnosed disability is consistent with asbestos exposure during service.

The examiner should provide a complete rationale for all opinions expressed.

2.  The AOJ should also perform any additional development indicated.

3.  Then, readjudicate the claims for service connection for osteoporosis and chest pain.  If the claims remain denied, issue the Veteran a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates on opinion in regard to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


